 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 MARIO TREJO,                                           Case No.: 2:19-cv-00342-APG-DJA

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Granting in Part
 5 v.                                                          Motion to Substitute

 6 CCDC, et al.,                                                   [ECF Nos. 15, 18]

 7          Defendants

 8         On January 14, 2020, Magistrate Judge Albregts recommended that I grant plaintiff

 9 Mario Trejo’s motion to substitute Nancy Goodman for current defendant Nurse Nancy, but he

10 recommended that I deny Trejo’s other requested substitutions. Trejo did not file an objection.

11 Thus, I am not obligated to conduct a de novo review of the report and recommendation. 28

12 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo determination of those portions

13 of the report or specified proposed findings to which objection is made”); United States v.

14 Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

15 magistrate judge’s findings and recommendations de novo if objection is made, but not

16 otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

18 (ECF No. 18) is accepted.

19         I FURTHER ORDER that plaintiff Mario Trejo’s motion to substitute (ECF No. 15) is

20 GRANTED in part. Nancy Goodman is substituted for current defendant Nurse Nancy. The

21 motion is DENIED as to the other requested substitutions.

22         DATED this 3rd day of February, 2020.

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
